Citation Nr: 0802680	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back strain with degenerative disc 
disease of the lumbar spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to an effective date prior to October 16, 
2001 for the grant of an increased disability rating for 
service-connected low back strain with degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1975 to November 1976.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history
  
The increased rating issue

Service connection for low back strain was granted in a 
January 1978 rating decision; a 10 percent disability rating 
was assigned.  
 
The present appeal concerns the veteran's claim for an 
increased disability rating for the service-connected low 
back disorder, filed in October 2001.  

In the above-referenced April 2002 rating decision, the RO 
continued the veteran's service-connected low back strain at 
10 percent disabling.  The veteran filed a notice of 
disagreement in regards to the April 2002 rating decision, 
requesting review by a decision review officer (DRO).  The 
DRO conducted a de novo review and bifurcated the issue into 
two separate claims: (1) entitlement to an increased 
disability rating for the service-connected low back strain; 
and (2) service connection for degenerative disc disease of 
the lumbar spine, to include as secondary to the service-
connected low back strain.  In the November 2002 statement of 
the case (SOC), the DRO continued the rating assigned for the 
service-connected low back strain at 10 percent disabling, 
and denied service connection for degenerative disc disease 
of the lumbar spine.  The appeal was perfected with the 
submission of the veteran's substantive appeal (VA Form 9) in 
January 2003.  

Both claims were before the Board in January 2005, at which 
time service connection for degenerative disc disease of the 
lumbar spine was awarded and the veteran's claim of 
entitlement to an increased disability rating for the 
service-connected low back strain was remanded for additional 
evidentiary development.  The RO subsequently implemented the 
Board's findings, incorporating degenerative disc disease 
into the veteran's service-connected low back disorder and 
assigning a 20 percent disabling rating for the back 
disability in an April 2005 rating action.  

This issue, now united into a single increased rating claim, 
was before the Board again in November 2006, at which time it 
was remanded for additional procedural development.  This was 
accomplished, and in August 2007 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's increased rating 
claim.  The veteran's claims folder has been returned to the 
Board for further appellate proceedings.

The earlier effective date issue

As was described above, in April 2005 the RO granted service 
connection for degenerative disc disease as part of the 
service-connected lumbar spine disorder and increased the 
veteran's disability rating to 20 percent, effective October 
16, 2001.  The veteran has since expressed disagreement with 
the effective date assigned in that determination.  See, 
e.g., the veteran's May 8, 2005 statement.  The Board 
construes the statement made by the veteran as a timely 
notice of disagreement with the April 2005 rating decision as 
to the assignment of an effective date.  
See 38 C.F.R. §§ 20.201, 20.302 (2007); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
construe all documents filed by a claimant].  

A statement of the case (SOC) has not been issued as to that 
claim.  Accordingly, for reasons explained in more detail 
below, the earlier effective date issue is REMANDED to the RO 
via the AMC in Washington, DC.

Travel Board hearing

The veteran presented personal testimony at a Travel Board 
hearing which was conducted at the Detroit RO in August 2004 
before an Acting Veterans Law Judge who is no longer employed 
at the Board.  In October 2007, the Board wrote to the 
veteran and inquired as to whether he would like another 
Board hearing with a different Veterans Law Judge, as he was 
entitled to such.  The veteran responded in the negative.  

A transcript of the August 2004 hearing has been associated 
with the veteran's claims file as has been reviewed in 
connection with this decision.

Referred issues

The veteran filed a claim of entitlement to service 
connection for depression as secondary to his service-
connected lumbar spine disability in June 2005.  This issue 
is referred to the RO for adjudication.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

The veteran also filed a claim of entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities in June 2005.  
This issue is also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is currently 
manifested by pain and severe limitation of motion.

2.  The competent medical evidence does not show that the 
veteran's service-connected low back disorder is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
disability rating for the service-connected lumbar spine 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5237, 5242 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected low back strain with degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

The veteran seeks an increased disability rating for his 
service-connected lumbar spine disorder. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  As is discussed 
elsewhere in this decision, the issue of the veteran's 
entitlement to an earlier effective date for the increased 
rating is being remanded for additional procedural 
development.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in January 2005 and in November 2006.  In essence, 
the Board instructed the agency of original jurisdiction 
(AOJ) to: procure updated private treatment records; inform 
the veteran as to recent changes in the schedular criteria 
for rating spine disabilities; provide the veteran an updated 
VA examination; and provide the veteran with notice of the 
holding in the recent decision Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) pertaining to increased ratings and effective 
dates.  The AOJ was then to readjudicate the veteran's claim 
under both the former and current versions of the schedular 
criteria for rating spine disorders.  

Updated private treatment records have been associated with 
the claims folder.  Additionally, the veteran was notified as 
to the changes in the schedular criteria for rating spine 
disorders in the June 2006 SSOC, and his claim was 
readjudicated under both versions of the rating criteria in 
the June 2006 SSOC.  He was also provided VA spine 
examinations in June 2005 and February 2006.  Finally, the 
veteran was also furnished with Dingess notice, which will be 
described in detail immediately below.  Thereafter, the AMC 
readjudicated the claim in the August 2007 SSOC.

Thus, the Board is in agreement with the veteran's 
representative that all of the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the AMC dated February 4, 2005, which informed 
him that "the evidence must show that your service-connected 
disability has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
February 2005 letter, along with a December 2, 2006 letter 
from the AMC [issued subsequent to the November 2006 remand].  
Specifically, the veteran was advised in the February 2005 
and December 2006 letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  Both letters further indicated that a VA 
examination would be scheduled if necessary to adjudicate his 
claim, and the February 2005 letter specifically indicated 
that one had been scheduled on his behalf [such was 
accomplished in June 2005].  With respect to private 
treatment records, the February 2005 and December 2006 
letters informed the veteran that VA would make reasonable 
efforts to obtain relevant private records.  Included with 
the letters were copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, and the letters asked 
that the veteran complete this release so that VA could 
obtain these records on his behalf.  The February 2005 letter 
specifically asked the veteran to complete this release so 
that updated private records from Drs. M. and H. could be 
associated with the claims folder.

The February 2005 and December 2006 letters further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
that we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in originals].  

The VCAA letters also specifically requested of the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the December 2006 letter [per the Board's remand 
instructions], which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the December 
2006 letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the December 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the February 
2005 and December 2006 VCAA letters and his claim was 
readjudicated in the August 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of private medical 
treatment of the veteran, as well as his SSA disability 
determination records.  He was also afforded VA examinations 
in February 2002, June 2005 and February 2006.  The reports 
of these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
testified before an Acting Veterans Law Judge who is no 
longer employed at the Board in August 2004 and he has 
indicated that he does not desire another personal hearing.  

Accordingly, the Board will proceed to a decision as to this 
issue.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

The veteran has been provided with both the former and the 
current regulatory criteria.  The claim was readjudicated 
under the current schedular criteria in the June 2006 SSOC 
per the Board's January 2005 remand instructions.  The 
veteran has submitted written statements subsequent to the 
most recent August 2007 SSOC; he did not indicate that he had 
any additional information or evidence to submit.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

(i.)  The former schedular criteria

Former Diagnostic Code 5295 [lumbosacral strain], provides a 
40 percent evaluation when severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5003 [arthritis] (which was not changed) 
specifies that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  In the absence of compensable limitation 
of motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2002).  [For the 
purposes of rating disability from arthritis, VA regulations 
consider the lumbar vertebrae a group of minor joints, 
ratable on parity with major joints.  See 38 C.F.R. § 4.45(f) 
(2007).]

Under former Diagnostic Code 5292 [limitation of lumbar spine 
motion], 
a 20 percent evaluation is assigned for moderate limitation 
of motion of the lumbar spine, and a 40 percent evaluation is 
assigned for severe limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002). 

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2007).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5237 [lumbosacral strain] and 5242 
[arthritis of the spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The veteran's service-connected lumbar spine disability is 
currently rated 
20 percent disabling under the current General Rating Formula 
for Diseases and Injuries of the Spine and the current 
Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes.  It was formerly rated under 
Diagnostic Code 5295 [lumbosacral strain]. 

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, and for reasons 
set forth immediately below, the Board believes that 
utilization of Diagnostic Code 5003 [degenerative arthritis] 
with further consideration of former Diagnostic Code 5292 
[spine, limitation of motion of, lumbar] is appropriate in 
the instant case, as the veteran evidences degenerative 
changes in the lumbar spine and has been specifically service 
connected for such.  Moreover, his complaints with respect to 
the lumbar spine consist mainly of painful motion, which is 
contemplated in former Diagnostic Code 5292.  

There is some evidence of lumbar strain.  However, after a 
review of the evidence pertaining to the veteran's service-
connected lumbar spine disability, the Board believes that 
rating the veteran under former Diagnostic Code 5295, lumbar 
spine strain, is inappropriate.  The veteran does not 
demonstrate the level of severity of lumbar symptomatology 
compatible with the criteria listed under Diagnostic Code 
5295 other than painful motion, which is also contemplated in 
Diagnostic Code 5292.  Employment of former Diagnostic Code 
5295 would result in a lower disability rating than currently 
assigned.

The veteran previously evidenced symptomatology of a right 
foot drop and diminished left ankle reflex in February 2002, 
as well as a "small herniated nucleus pulposis at L4-L5" 
via a December 1988 CT scan.  Additionally, the veteran has 
complained of pain radiating into his legs.  The Board has 
therefore considered whether former Diagnostic Code 5293 
[intervertebral disc syndrome] should be applied.  

It appears that the veteran's right foot drop and left ankle 
weakness has resolved since the February 2002 VA examination 
per recent MRI reports and CT scans, and neither of the 
veteran's two private physicians have indicated the current 
presence of such symptoms.  Most recently, and significantly 
in the Board's estimation, the February 2006 VA examiner 
noted that though the veteran evidenced right foot drop in 
2002, such symptomatology had resolved and was not evidenced 
upon examination.    

Additionally, after reviewing the January 2005 MRI reports, 
the February 2006 VA examiner noted "no herniated nuclear 
pulposis" and made no diagnosis of intervertebral disc 
syndrome.  The June 2005 VA examiner, who conducted an EMG 
studies and reviewed the January 2005 MRI report, 
specifically found "no evidence of radiculopathy."  
 
The Board is cognizant that there are references to 
radiculopathy in the medical records.  Dr. M.L.M. recently 
referred to "chronic left S1 radiculopathy, and acute L5 
radiculopathy."  Additionally, R.E.M.H., M.D., has asserted 
in recent statements that the veteran evidences radiculopathy 
associated with his lumbar spine disorder.  However, the 
veteran has never been diagnosed with intervertebral disc 
syndrome.  His current complaints consist of painful spine 
motion, and his current diagnosis appears to be degenerative 
disc disease, both of which are contemplated under former 
Diagnostic Codes 5003-5292.  Utilization of former Diagnostic 
Code 5293 is less appropriate.  

In sum, the Board believes that the most appropriate 
diagnostic codes for rating the veteran under the former 
schedular criteria are Diagnostic Codes 5003-5292 [arthritis-
limitation of lumbar spine motion].



(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2007).  

As explained immediately above, the veteran's service-
connected lumbar spine disability is not consistent with 
intervertebral disc syndrome, and such has not in fact been 
diagnosed.  Moreover, there is no evidence of incapacitating 
episodes, which is the symptom contemplated in rating a spine 
disability under the current Formula for Rating 
Intervertebral Disc Syndrome.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Esteban considerations

The Board observes, and as was discussed in the Introduction, 
the back disability was adjudicated separately at times as 
low back strain and degenerative disc disease of the lumbar 
spine.  Currently, the low back disability has been rated as 
a single disease entity.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Although two diagnoses have been rendered, symptomatology 
associated therewith, principally pain and limited motion, 
appears to be impossible to separate.  
In essence, there effectively is one low back disability.  
Indeed, there is no indication in the medical records that 
the back disability calls for separate methods of treatment 
or otherwise should be separately rated.  No medical examiner 
has suggested otherwise.  To rate the lumbar spine disability 
as two separate disabilities would amount to prohibited 
pyramiding.

Schedular rating

(i.)  The former schedular criteria

As has been discussed in the law and regulations section 
above, the veteran's lumbar spine arthritis is rated based on 
limitation of motion.  Under the former version of Diagnostic 
Code 5292, to warrant a 40 percent disability rating, the 
evidence must show severe limitation of motion of the lumbar 
spine.

The report of the February 2006 VA examination included 
ranges of lumbar spine motion, as follows: 

								Normal

Flexion        		70 degrees				90 degrees
Extension     		0 degrees				30 degrees
Lateral flexion  	10 degrees (left and right)		30 
degrees
Rotation	     	35 degrees (left and right)		30 
degrees

[For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  See 38 C.F.R. § 4.71, Plate V (2007).]

These findings are consistent with the reports of the June 
2005 and February 2002 VA examinations.  

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized as severe.  Although these 
findings demonstrate the veteran is able to completely rotate 
his lumbar spine, they also indicate he has lost a 
substantial portion of his range of flexion, two-thirds his 
range of lateral flexion and his entire range of extension.  
These findings, which include the veteran's complaints of 
pain with motion, are comparable to a "severe" loss of 
lumbar spine motion, in the Board's opinion.

Accordingly, for reasons stated above, the Board finds that 
the veteran is entitled to a 40 percent disability rating 
under former schedular criteria.  As detailed in the law and 
regulations above, 40 percent is the maximum rating available 
under Diagnostic Code 5292.  Also as noted above, the former 
schedular provisions may be applied prospectively.  See 
VAOPGCPREC 3-2000.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show or 
ankylosis of the thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  During the February 2006 VA examination, the veteran 
was able achieve 70 degrees of flexion, 0 degrees of 
extension, 10 degrees of lateral flexion bilaterally and 35 
degrees of rotation bilaterally.  It is thus manifest that 
the veteran's lumbar spine is not immobile.  

Accordingly, the veteran's service-connected lumbar spine 
disorder does not warrant a 50 or 100 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
spine. 

Based on this record, and for reasons stated above, the Board 
finds that the veteran is not entitled to a disability rating 
in excess of 40 percent under the current schedular criteria.


DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Codes 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record, including most recent February 2006 VA examination 
report, does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.  

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings. 

As noted in the Introduction above, the veteran has filed a 
notice of disagreement with respect to the effective date 
assigned to the grant of an increased rating decision for his 
service-connected lumbar spine disability.  This effectively 
encompasses Hart considerations.  Accordingly, the Board will 
defer to the RO in light the earlier effective date claim 
subject to remand in the instant case.  
See Bernard, supra.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96.  Although the veteran did not raise 
the matter of his entitlement to an extraschedular rating, 
the RO adjudicated the matter of the veteran's entitlement to 
an extraschedular rating in the June 2006 SSOC.  Accordingly, 
the Board will address the possibility of the assignment of 
an extraschedular rating for the increased disability rating 
at issue.

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected lumbar spine 
disability, and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalization for his lumbar spine problems.  
Moreover, neither of the VA examination reports or the 
private treatment records has identified symptomatology 
indicative of marked interference with employment beyond that 
contemplated in the schedular criteria.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

It is true that the veteran has not worked for many years.  
The Board has taken into consideration a July 1991 decision 
of a Social Security Administration (SSA) Administrative Law 
Judge (ALJ) which awarded SSA disability benefits based on 
the back disability.  See Martin v. Brown, 4 Vet. App. 136, 
140 (1993) [while a SSA decision is not controlling for 
purposes of VA adjudication, it is "pertinent" to a veteran's 
claim]. The ALJ decision, however, further noted: 

"In view of the remediability of the claimant's 
condition, it is recommended that he be re-examined in 
one year to determine his residual functional capacity 
for substantial gainful activity at that time."  

This comment clearly indicates the view of the ALJ that the 
veteran's back disability was amenable to improvement.  
Indeed, since that time, the veteran has been evaluated on 
numerous recent occasions.  No exceptional or unusual 
disability picture was identified.  Moreover, the evidence of 
record, including a recent statement of the veteran, 
indicates that he is now significantly impaired by a heart 
condition.  Also, as was noted in the Introduction, the 
veteran now suffers from depression.    

In short, the Board believes that the 1991 SSA determination, 
which acknowledges that the veteran's back disability could 
improve, has been overtaken by subsequent events.  The Board 
therefore finds that the SSA determination is not dispositive 
in this case.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991) [VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA].

In addition, there is no other factor which takes the 
disability outside the schedular rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's lumbar spine disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for reasons expressed above, the Board concludes 
that a 40 percent disability rating is warranted for the 
veteran's service-connected low back disability.  To the 
extent discussed above, the appeal is allowed.


ORDER

Entitlement to a 40 percent disability rating for service-
connected low back strain with degenerative disc disease of 
the lumbar spine is granted.


REMAND

2.  Entitlement to an effective date prior to October 16, 
2001 for the grant of an increased disability rating for 
service-connected low back strain with degenerative disc 
disease of the lumbar spine.  

As was described in the Introduction above, in April 2005 the 
RO granted service connection for degenerative disc disease 
as part of the service-connected lumbar spine disorder and 
increased the veteran's disability rating to 20 percent, 
effective October 16, 2001.  The veteran has since expressed 
disagreement with the effective date assigned in that 
determination.  See, e.g., the veteran's May 8, 2005 
statement.  The Board construes the statement made by the 
veteran as a timely notice of disagreement with the April 
2005 rating decision as to the assignment of an effective 
date.  See 38 C.F.R. §§ 20.201, 20.302 (2007); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
construe all documents filed by a claimant].  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claims to the 
agency of original jurisdiction so that a SOC may be issued.  

In view of the foregoing, the issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

VBA should issue a SOC pertaining 
to the issues of entitlement to an 
effective date prior to October 16, 
2001 for the grant of an increased 
disability rating for the service-
connected lumbar spine disorder.  
In connection therewith, the 
veteran should be provided with 
appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


